DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sestok, IV et al. (US 2016/0036486 A1).
Regarding Claim 21 and equivalent method Claim 31, Sestok, IV et al. teaches an apparatus, comprising: 
a processor to generate control command signals, receive a digital data input signal, and perform spectrum analysis on the digital data input signal (using the QMC circuit 170 and LO control circuit 141; wherein the QMC circuit 170 receives digital data input from data reception port 184, performs spectrum analysis on the digital data input signal received, outputs a compensation control signal, which is inputted to the LO control circuit 141 (see [0016]); wherein “the LO control circuit 141 generates several signals for controlling the carrier frequencies of, and phase relationship between, the first LO circuit 150 and the second LO circuit 160” [0017]); 

a Voltage Controlled Oscillator (VCO), coupled to the PLLWG, to receive a tuning signal based on the charge pump output signal and output a VCO output signal based on the tuning signal (as further detailed in Figures 3A and 3B: VCO 328, which receives the tuning signal outputted by charge pump 326 and which outputs a VCO output signal 329 based on the tuning signal from charge pump 326); 
a demodulator to receive an incoming modulated signal and the VCO output signal, and output an in-phase analog data signal and an quadrature analog data signal based on the incoming modulated signal and the VCO output signal (132); and 
an image reject circuit to receive the in-phase analog data signal and the quadrature analog data signal and sum the in-phase analog data signal and the quadrature analog data signal into the analog output signal (134; see also [0032] and [0034]); and
an Analog-to-Digital Converter (ADC) to convert the analog output signal into the digital data input signal (138).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sestok, IV et al. (US 2016/0036486 A1), as applied to claims 1 and 11 above, and further in view of Bath et al. (5,909,149).
Regarding Claim 28 and equivalent method Claim 38, Sestok, IV et al. teaches all the limitations of the present invention, but does not explicitly disclose the apparatus wherein the VCO includes an oscillator element and a VCO amplifier, the oscillator element to generate a radio frequency signal of a frequency determined by a voltage level of the charge pump output signal and the VCO amplifier to amplify the radio frequency signal and output the VCO output signal.  
Bath et al. teaches in Figure 1 the apparatus wherein the VCO includes an oscillator element (12, 14) and a VCO amplifier (30), the oscillator element to generate a radio frequency signal of a frequency determined by a voltage level of the inputted signal (12, 14 operate based on the signal inputted to 12, 14) and the VCO amplifier to amplify the radio frequency signal and output the VCO output signal (where 30 amplifies the signal from one of 12, 14, and outputs the VCO output signal 39).  
It would have been obvious to one of ordinary skill in the art to use the oscillator element(s) and VCO amplifier in series with each VCO of Sestok, IV et al. for the .

Claims 29, 30, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sestok, IV et al. (US 2016/0036486 A1), as applied to claims 1 and 11 above.
Regarding Claim 29 and equivalent method Claim 39, Sestok, IV et al. teaches all the limitations of the present invention, but does not explicitly disclose the apparatus, wherein the VCO is one of a Maxim MAX2623 VCO and a Maxim MAX2622 VCO.  
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Here, a Maxim MAX2623 and a Maxim MAX2622 VCO would be suitable to use as the VCO taught by Sestok, IV et al.
It would have been obvious to one of ordinary skill in the art to use either a Maxim MAX2623 VCO and a Maxim MAX2622 VCO as the VCO of Sestok, IV et al. for the purpose of selecting a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 30 and equivalent method Claim 40, Sestok, IV et al. teaches all the limitations of the present invention, but does not explicitly disclose the apparatus, wherein the processor is an NXP LPC43S70 with 16 double-buffered 32-bit first-in-first-
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Here, an NXP LPC43S70 with 16 double-buffered 32-bit first-in-first-out Serial General Purpose Input/Output (SGPIO) pins capable of bit-shifting operation up to 102 Mbps would be suitable to use as the processor taught by Sestok, IV et al.
It would have been obvious to one of ordinary skill in the art to use an NXP LPC43S70 with 16 double-buffered 32-bit first-in-first-out Serial General Purpose Input/Output (SGPIO) pins capable of bit-shifting operation up to 102 Mbps as the processor of Sestok, IV et al. for the purpose of selecting a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 22-27 and 32-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

a tuning signal switch to receive the charge pump output signal and selectively output a first raw tuning signal and a second raw tuning signal directed to the first VCO and the second VCO, respectively; 
in combination with all the other claimed limitations.
Claims 23-27 are objected to for depending from Claim 2.

Regarding Claim 32, the prior art does not disclose, teach or suggest the method, wherein the VCO is a first VCO, the VCO output signal is a first VCO output signal, and the demodulator is an IQ demodulator, the method further comprising: 
receiving the charge pump output signal and selectively outputting a first raw tuning signal and a second raw tuning signal directed to the first VCO and the second VCO, respectively, by a tuning signal switch; 
in combination with all the other claimed limitations.
Claims 33-37 are objected to for depending from Claim 32.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA J. CHENG/Primary Examiner, Art Unit 2849